Candler, Justice.
William L. Barrett and Doris Virginia Barrett received a divorce on June 14, 1957. In August, 1959, William L. Barrett brought his petition seeking to modify the alimony decree rendered in the divorce case, alleging a change in his financial condition. To this petition Doris Virginia Barrett filed her demurrers. All grounds of the demurrers were overruled. The exception here is to this judgment. Held:
The demurrers to the petition in this case attempt to attack as unconstitutional only Ga. L. 1957, p. 94, for various reasons. The act of 1957, supra, amends Ga. L. 1955, p. 630, which act provides for the modification of alimony decrees under certain conditions. This act is not attacked as unconstitutional for any reason. It is readily apparent from a mere reading of the 1957 act, supra, that it does not apply to the facts in the *698instant case. It reads -in part as follows: “This Act shall likewise apply to all judgments for permanent alimony for the support of a wife, or child or children or both, rendered prior to March 9, 1955, where all the following conditions are met. . The alimony judgment in the instant case was rendered after March 9, 1955, and is, of course, not included within the terms of the act of 1957, supra. The defendant is, therefore, not in any position to attack the act of 1957 as being unconstitutional, because her rights are not adversely affected by it in any way. It was therefore not error to overrule the demurrers to the petition. Witherow v. Board of Drainage Commissioners of Powder Springs Creek Drainage District No. 2, 155 Ga. 47 (4) (117 S. E. 329); South Georgia Natural Gas. Co. v. Georgia Public Service Commission, 214 Ga. 174 (104 S. E. 2d 97).
Submitted January 12, 1960
Decided February 11, 1960.
Freéman D. Mitchell, for plaintiff in error.
Barrett & Hayes, contra.

Judgment affirmed.


All the Justices concur.